Title: To George Washington from John Sinclair, 11 September 1793
From: Sinclair, John
To: Washington, George


          
            Whitehall [London], September 11th 1793.
          
          Sir John Sinclair presents his respects to General Washington, with Copies of the
            additional Papers printed by the Board of Agriculture, since he last had the Honor of
            writing to His Excellency, which he begs may also be communicated to
            Mr Adams & Mr Jefferson—He is just setting out for
            Scotland, but he hopes to have the pleasure of hearing from his friends in America when
            he returns to London, which will probably be in November.
        